t c memo united_states tax_court thomas e and donienne c larkin petitioners v commissioner of internal revenue respondent docket no filed date thomas e and donienne c larkin pro_se wesley c pierce specially recognized for petitioners jeffery d rice for respondent 1at trial the court received an entry of appearance for petitioners by wesley c pierce and allowed him to try the case later the court determined he was not admitted to the tax_court bar thus we specially recognize mr pierce memorandum opinion goeke judge respondent denied the larkins’ claim_for_abatement of interest pursuant to sec_6404 the interest in dispute arises from a income_tax deficiency of dollar_figure and an addition_to_tax under sec_6653 the issue for decision is whether respondent’s determination not to abate interest was an abuse_of_discretion we hold that it was not background some of the facts have been stipulated and the stipulated facts and accompanying exhibits are incorporated herein by this reference at the time they filed their petition the larkins resided in california on date the larkins filed their form_1040 u s individual_income_tax_return for the tax_year on that return the larkins claimed a dollar_figure ordinary_loss related to their investment in california jojoba investors cji a partnership on date the larkins received a letter from respondent informing them that an investigation of cji had commenced at some point in after receiving the notice mrs larkin contacted an irs employee by telephone and asked how much was owed for she was told that the amount had not 2unless otherwise indicated all section references are to the internal_revenue_code been determined on date respondent issued a notice of final_partnership_administrative_adjustment fpaa to cji the fpaa disallowed the partnership’s claimed ordinary_loss of dollar_figure after receiving the fpaa mrs larkin again contacted the irs by telephone and asked how much she and her husband owed for she was told that the amount had not been determined but that a payment based upon the larkins’ own estimate could be made on date cji timely filed a petition in this court contesting respondent’s adjustments in the fpaa on date the parties in cal jojoba investors v commissioner docket no entered into a stipulation to be bound by the court’s decision in utah jojoba i research v commissioner docket no on date in a memorandum opinion utah jojoba i research v commissioner tcmemo_1998_6 this court determined that the partnership could not deduct its losses as ordinary and necessary business_expenses on date the larkins received a letter from the irs informing them of the court’s decision and further stating that the court’s determination in utah jojoba i research will ultimately be applied to cji investors and that if the larkins signed the enclosed agreement form they could settle their case at that time the letter further explained that if the larkins settled they would be sent a report showing the tax computations and a bill for any amounts owed the larkins did not settle their case and the irs did not assess the tax_liability at that time mrs larkin contacted the irs in response to the letter and was told that the liability had not yet been assessed but that if the larkins wanted to pay the amount owed they could do so using their own computation on date an order and decision was entered in cal jojoba investors v commissioner it became final on date days after the order and decision was entered on date respondent timely issued an affected items notice_of_deficiency to the larkins disallowing the dollar_figure flowthrough loss claimed on their federal_income_tax return and determining a deficiency of dollar_figure the affected items notice_of_deficiency also determined additions to tax under sec_6653 and the larkins did not timely petition the tax_court to contest the notice_of_deficiency on date the larkins requested an abatement of interest of dollar_figure with respect to the tax_liability for on date the request for abatement was denied on date the larkins appealed the denial to the irs’ interest_abatement_coordinator by date the larkins paid their tax_liability in full including penalties and interest on date the irs issued a form 5402-c appeals transmittal and case memo denying the request for an abatement of interest on date the irs appeals officer requested that the larkins’ tax account be updated with the following instruction please have the remaining accrued but unassessed interest assessed to the account with manual computations on date the irs sent a letter to the larkins explaining that the irs could not remove the interest on their account on date the irs examiner computed the total amount of interest to be assessed against the larkins for according to the examiner’s computation the total interest to be assessed for was dollar_figure rather than the previously assessed amount of dollar_figure on date respondent sent the larkins a letter notifying them of the change to their account for and that dollar_figure would be refunded this refund resulted from a dollar_figure decrease in assessed interest previously charged and dollar_figure of overpayment interest on date the larkins timely filed a petition for review of respondent’s failure to abate interest under sec_6404 a trial was held on date in los angeles california discussion pursuant to sec_6404 the commissioner may abate part or all of an assessment of interest on any deficiency or payment of tax described in sec_6212 if either such deficiency is attributable to an error or delay by an irs employee in performing a ministerial_act or any error or delay in such payment attributable to an irs employee’s being erroneous or dilatory in performing a ministerial_act a taxpayer can obtain relief only if no significant aspect of the error or delay can be attributed to the taxpayer see id sec_6404 is not intended to be routinely used to avoid payment of interest rather congress intended abatement of interest only where failure to do so would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 the tax_court has jurisdiction to review for abuse_of_discretion the commissioner’s failure to abate interest and may order an abatement see sec_6404 sec_6404 originally enacted by the taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 and codified as sec_6404 gives the tax_court jurisdiction to review the commissioner’s denial of certain taxpayers’ requests for abatement of interest but not penalties if the taxpayer files a petition with the court within days after the date a final_determination not to abate interest is mailed by the secretary 109_tc_92 thus we decline to resolve the matter of whether the sec_6653 and additions to tax can be abated because we do not have jurisdiction to do so the term ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law is not a ministerial_act sec_301_6404-2t b temporary proced admin regs fed reg date we proceed to consider whether respondent’s refusal to abate interest was an abuse_of_discretion our analysis is segmented into the relevant periods a date through date respondent first contacted petitioners in writing about the examination of cji on date only errors or delays occurring after the commissioner has initially contacted the taxpayer in writing with respect to the deficiency are taken into account sec_6404 an abatement of interest for the period between the date the larkins filed their return date and the date the irs contacted them in writing date is not permitted under sec_6404 see 112_tc_230 sims v commissioner tcmemo_1999_414 accordingly we conclude that respondent’s determination not to abate interest for this period was not an abuse_of_discretion b date through date on date petitioners were notified by letter that respondent had begun his examination of cji respondent concluded his examination when an fpaa for cji was issued to petitioners on date the extensive examination of a partnership which results in delays in the processing of the cases of individual taxpayers who invested in the partnership is not considered a ministerial_act kimball v commissioner tcmemo_2008_78 therefore the delay in processing the larkins’ case cannot be considered the result of a ministerial_act the larkins have failed to produce evidence that respondent committed an error or delay in the performance of a ministerial_act during cji’s examination as noted previously mrs larkin testified that on date she attempted to contact the irs to ascertain how much was owed for at the time mrs larkin made the inquiry the examination of cji had just commenced thus the irs was unable to tell her how much was owed for because the deficiency would only be determined upon completion of the cji examination since the irs had not yet examined the larkins’ tax_return when mrs larkin telephoned the irs the exact amount they owed had not been determined therefore we conclude that respondent did not abuse his discretion and the interest attributable to this decision cannot be abated for this period c november through date cji was subject_to the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 partnerships are not subject_to federal_income_tax but are required nevertheless to file annual information returns reporting their partners’ distributive shares of tax items see sec_701 sec_6031 the individual partners such as the larkins are required to report their distributive shares of those tax items on their individual federal_income_tax returns see secs to remove the substantial administrative burden occasioned by duplicate audits and litigation and to provide consistent treatment of partnership tax items among partners in the same partnership congress enacted the unified_audit and litigation procedures of tefra see 64_f3d_101 2d cir h conf rept pincite 1982_2_cb_600 under tefra all partnership items are determined in a single partnership-level proceeding sec_6226 see also randell v united_states supra pincite the determination of partnership items in a partnership-level proceeding is binding on the partners and generally may not be challenged in a subsequent partner-level proceeding see secs c h this precludes the need for relitigating the same issues with each partner of the partnership should an fpaa be issued to the partnership the tax_matters_partner can contest the fpaa within days by filing for readjustment of partnership items with this court under sec_6226 the commissioner is prohibited from assessing tax based on adjustments to partnership items before the close of the 150th day after the mailing of the fpaa to the tax_matters_partner and if the tax_matters_partner files a petition in the tax_court within the 150-day period until the decision of the tax_court becomes final sec_6225 respondent issued the fpaa for cji on date no tax attributable to partnership adjustments to partners’ returns can be assessed until after a tax_court partnership case is commenced by the tax_matters_partner on date cji timely petitioned the tax_court contesting the fpaa adjustments accordingly we find respondent did not abuse his discretion in refusing to abate interest for this period because the irs was prohibited from assessing the larkins’ tax_liability between november and date because the period provided by sec_6225 had not expired d date through date on date the tax_court entered a decision in cal jojoba investors v commissioner docket no the court’s decision did not become final until date days after the decision was entered if a petition is filed in response to an fpaa sec_6225 prohibits assessment based on an adjustment to partnership items until the decision of the tax_court in the partnership’s case becomes final as a result respondent was prohibited from assessing or collecting any taxes attributable to a partnership-item adjustment related to cji before date the larkins’ deficiency for could not be assessed until date accordingly we find that respondent did not abuse his discretion in refusing to abate interest for this period because no tax could be assessed until days after the larkins received an affected items notice_of_deficiency e date through date the larkins have alleged that respondent was dilatory in his actions between date the date the tax court’s decision in cal jojoba investors v commissioner docket no became final and date the date the notice_of_deficiency was issued to the larkins the tax_court has acknowledged in previous opinions that the press of business and the commissioner’s internal processing procedures require a certain amount of time and that a mere passage of time does not establish error or delay in performing a ministerial_act see howell v commissioner tcmemo_2007_204 jaffe v commissioner tcmemo_2004_122 affd 175_fedappx_853 9th cir deverna v commissioner tcmemo_2004_80 respondent had year after the decision in cal jojoba investors v commissioner docket no became final to issue an affected items notice_of_deficiency to petitioners see sec d the limitations_period for issuing an affected items notice_of_deficiency remained open until date year after the date cji’s decision became final respondent’s issuance within the statutory period of a notice_of_deficiency is not dilatory or attributable to ministerial error accordingly respondent did not abuse his discretion for this period f date through date the larkins received a notice_of_deficiency on date sec_6213 provides that a petition for redetermination of a deficiency determined by the commissioner is timely if it is filed within days after a notice_of_deficiency is mailed the larkins had days from the date of the mailing of the notice_of_deficiency to file a petition in response they chose not to contest the notice_of_deficiency and respondent assessed the deficiency and additions to tax petitioners failed to produce at trial any evidence that there was a delay or error in performing a ministerial_act from the last day the larkins could have filed a petition contesting the notice_of_deficiency date to the day they fully paid their tax_liability date g april through date on date respondent requested that all remaining accrued but unassessed interest be assessed to the larkins’ account on date respondent issued a notice informing them of a refund due for their tax_year of dollar_figure the notice stated that the refund resulted from an dollar_figure decrease in interest previously charged and a dollar_figure overpayment of interest according to respondent’s computations only dollar_figure of interest should have been assessed not dollar_figure as a result of this computation respondent issued the larkins a refund which included the difference in interest the larkins argue that when respondent issued the dollar_figure refund respondent was tacitly admitting that they were entitled to an abatement interest abatements are permitted if a delay is attributable to unreasonable errors or delays by an official or employee of the irs in performing a ministerial or managerial act sec_6404 any abatement of interest applies only to the period attributable to the failure to perform the ministerial_act pettyjohn v commissioner tcmemo_2001_227 further sec_6404 requires that a taxpayer not only identify an error or delay caused by a ministerial_act on the commissioner’s part but also identify a specific period over which interest should be abated as a result of such error or delay spurgin v commissioner tcmemo_2001_290 the larkins have not presented any evidence of why the refund of overpaid interest should be considered a ministerial breach their refund was a result of a recomputation of the proper amount of interest not any ministerial error we conclude that respondent did not abuse his discretion by determining not to abate interest to reflect the foregoing decision will be entered for respondent
